Mr. Justice Breese delivered the opinion of the Court: The testimony in this case clearly shows that appellee represented himself to one of the appellants, Tedrick, as an attorney at law, and familiar with the prosecution and direction of actions of ejectment. He was introduced to Tedrick as an attorney; he had held himself out in Yates City, where he resided, as an attorney, and exhibited to persons there what he said was a license to practice law. It was in this character he approached Tedrick, and as such he was employed by Tedrick to manage an ejectment suit, which Tedrick had notice was instituted against him to recover possession of the farm on which he resided. As such attorney, appellee advised and counselled Tedrick, and now seeks to recover compensation therefor, sinking his rank as an attorney and claiming to have acted- as agent only. The proof is clear that appellee, in all he did, acted as a regularly licensed attorney, without having any pretensions to such a position, and without any license to practice as an attorney. By section eleven of Chap. XI, title, “ Attorneys and Counselors at daw,” R. S. 73, had appellee received money or other compensation from appellants for services rendered as an attorney, he having no license, he would be liable to an action to recover it back by the party paying it. The equity and policy of the statute forbids a recovery on his part for services-so rendered. There is another objection to the recovery. There was no joint promise or liability to appellee proved. For the reasons given, the judgment must be reversed and the cause remanded. ■ Judgment reversed.